UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1852


LUIS ERNESTO CASTILLO-PENA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 2, 2012                 Decided:   October 9, 2012


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Luis Ernesto Castillo-Pena, Petitioner Pro Se.          Aimee J.
Carmichael, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis Ernesto Castillo-Pena, a native and citizen of El

Salvador,   petitions      for    review     of   an   order    of   the   Board    of

Immigration     Appeals    (“Board”)       dismissing    his    appeal     from    the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).          We deny the petition for review.

            Castillo-Pena contends that the Board erred in denying

his motion for a second extension of time in which to file his

brief.     The Board has the discretion to extend the time for a

party to file a brief upon the party’s motion.                       See 8 C.F.R.

§ 1003.3(c)(1) (2012).           Castillo-Pena was warned that generally

the Board only gives one extension.               He was further warned that

if he received one extension, he was to assume he would not get

another.    We conclude the Board did not abuse its discretion in

denying Castillo-Pena’s second motion for an extension after it

had   already    granted    him    an   extension.         He    failed    to     show

extraordinary circumstances that would warrant additional time

to file his brief.

            Castillo-Pena        also   challenges       the     denial     of     his

application for CAT relief.             He contends the immigration judge

erred in finding that he failed to show it was more likely than

not that he will be tortured or killed by police because of his

tattoos.

                                         2
              To qualify for protection under the CAT, a petitioner

bears the burden of showing that “it is more likely than not

that he or she would be tortured if removed to the proposed

country of removal.”             8 C.F.R. § 1208.16(c)(2) (2012).                        To state

a prima facie case for relief under the CAT, a petitioner must

show   that    he     will      be    subject          to   “severe   pain      or   suffering,

whether physical or mental . . . by or at the instigation of or

with the consent or acquiescence of a public official or other

person    acting           in        an      official         capacity.”             8     C.F.R.

§ 1208.18(a)(1) (2012); see Saintha v. Mukasey, 516 F.3d 243,

246 & n.2 (4th Cir. 2008).                         “A public official acquiesces to

torture if, ‘prior to the activity constituting torture, [the

official]      ha[s]       awareness          of       such   activity       and     thereafter

breach[es]     his     or       her       legal     responsibility         to   intervene      to

prevent such activity.’”                     Lizama v. Holder, 629 F.3d 440, 449

(4th   Cir.        2011)    (quoting          8    C.F.R.      §    1208.18(a)(7)).           The

applicant     need     not      prove        the    torture        would   be   inflicted      on

account of a protected ground.                          Dankam v. Gonzales, 495 F.3d

113, 116 (4th Cir. 2011).

              We    conclude          that    substantial          evidence     supports      the

finding that Castillo-Pena failed in his burden of proof.                                   There

was insufficient evidence in support of his claim that he will

be tortured because of his tattoos.



                                                   3
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4